Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 38-52 are pending and are allowed. 

Priority

    PNG
    media_image1.png
    88
    512
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020, 5/7/2020, 5/12/2020, 5/27/2020, 7/9/2020, 7/30/2020, 8/18/2020, 10/1/2020, 11/2/2020, 12/2/2020 and 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 43, line 2, replace “6” with “38”
Allowable Subject Matter & Reasons for Allowance
Claims 38-52 are allowed. 
The instant invention is drawn to a compound of formula IIa, 
    PNG
    media_image2.png
    194
    244
    media_image2.png
    Greyscale
, wherein: 
R2 is alkoxy, 
R14 is a cleavable alcohol prodrug moiety, and 
R’ is a heterocyclyl or heterocyclylalkyl, 
and a method of using said compound for treating cancer. According to the specification, “cleavable alcohol prodrug moiety” is formed by reacting a hydroxy group (i.e., an alcohol group) with a “suitable derivatizing agent”. See paragraph 595 of the pre-grant publication US 2020/0223816A1. Examples include esters and alkoxy groups. See also claim 39. 
The closest prior art to the instant invention includes but is not limited to the following: 
US 6,166,053, which teaches anticancer compounds of formula

    PNG
    media_image3.png
    155
    387
    media_image3.png
    Greyscale
(col. 3), which have a benzyl group where the instant compounds have a heterocyclyl or heterocyclylalkyl (for R’).
US 6,063,818, which teaches anticancer compounds of formula I, 
    PNG
    media_image4.png
    236
    236
    media_image4.png
    Greyscale
(col. 4), wherein:

    PNG
    media_image5.png
    398
    467
    media_image5.png
    Greyscale

Examples include compounds such as 
    PNG
    media_image6.png
    273
    266
    media_image6.png
    Greyscale
 , 

    PNG
    media_image7.png
    257
    289
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    258
    276
    media_image8.png
    Greyscale
and 

    PNG
    media_image9.png
    261
    275
    media_image9.png
    Greyscale
 , which have a fluoro instead of an alkoxy group on the 
indene at the instant R2 position, and compounds such as
    PNG
    media_image10.png
    294
    307
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    283
    303
    media_image11.png
    Greyscale
 , 

    PNG
    media_image12.png
    281
    301
    media_image12.png
    Greyscale
, and
    PNG
    media_image13.png
    243
    296
    media_image13.png
    Greyscale
, which have a benzyl group where the instant compounds have a heterocyclyl or heterocyclylalkyl (for R’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626